Donald L. Corbin, Justice, concurring. I agree with stmajority ice, trial court and this court are without jurisdiction under the facts of this case to review Appellant Jim Magnus’s qualifications as a legislator. Pursuant to Article 5, § 11, of the Arkansas Constitution, the issue whether Magnus is required to reside in the district from where he was elected is a matter to be determined exclusively by the House of Representatives. Therefore, I agree with the majority that the trial court erred in restraining Magnus from voting or otherwise participating in any legislative session that may be called during the remainder of his term. I write separately, however, because I believe that the majority has exceeded the scope of its authority in this case by ruling on the issue of Appellee Valerie Carr’s standing to bring a petition for writ of quo warranto. Throughout its long and storied history, this court has steadfastly refused to issue advisory opinions or answer purely academic questions. See, e.g., Harris v. City of Little Rock, 344 Ark. 95, 40 S.W.3d 214 (2001); Benton v. Bradley, 344 Ark. 24, 37 S.W.3d 640 (2001); Villines v. Harris, 340 Ark. 319, 11 S.W.3d 516 (2000); Stilley v. McBride, 332 Ark. 306, 965 S.W.2d 125 (1998); Wilson v. Pulaski Ass’n of Classroom Teachers, 330 Ark. 298, 954 S.W.2d 221 (1997); Almond v. Cigna Prop. & Cas. Ins. Co., 322 Ark. 268, 908 S.W.2d 93 (1995); Smedley v. Smedley, 319 Ark. 421, 892 S.W.2d. 273 (1995); Dougan v. Gray, 318 Ark. 6, 884 S.W.2d 239 (1994); McCuen v. McGee, 315 Ark. 561, 868 S.W.2d 503 (1994); Johnson v. State, 314 Ark. 471, 863 S.W.2d 305 (1993); Jenkins v. Goldsby, 307 Ark. 558, 822 S.W.2d 842 (1992); City of Springdale v. Jones, 295 Ark. 129, 747 S.W.2d 98 (1988); Long v. Henderson, 249 Ark. 367, 459 S.W.2d 542 (1970); Catlett v. Republican Party of Arkansas, 242 Ark. 283, 413 S.W.2d 651 (1967); Countz v. Roe, 231 Ark. 108, 328 S.W.2d 353 (1959); Hogan v. Bright, 214 Ark. 691, 218 S.W.2d 80 (1949); Barbee v. Kolb, 207 Ark. 227, 179 S.W.2d 701 (1944). It escapes me why the majority has chosen to disregard the foregoing precedents in this case. Clearly, if this court is without jurisdiction over the subject matter of this case, any opinion that it renders on the appropriateness of the method used to institute this case is an advisory opinion and amounts to nothing more than obiter dictum. This court has recently observed that it is not bound by any conclusion stated as obiter dictum. See Green v. State, 343 Ark. 244, 33 S.W.3d 485 (2000); Burnette v. Perkins & Assocs., 343 Ark. 237, 33 S.W.3d 145 (2000). Thus, any conclusion regarding Appellee’s standing to seek a writ of quo warranto will have no precedential value whatsoever and will be a vain and futile act. Furthermore, I disagree with the majority’s view that the issue of Magnus’s alleged abandonment of his office, i.e., by moving into a nearby district, is separate and distinct from the issue of his qualifications to serve as a legislator. In my view, the trial court relied on the theory of abandonment to affect an end-run around the constitution’s plain mandate that the judicial branch has no power to judge the qualifications of a member of the General Assembly. Flowever, the facts of this case do not support such a theory. This is not a situation where, for example, a legislator has fled the state or the country, such that he or she might be said to have affirmatively abandoned his or her office. Rather, the facts here merely show that Magnus initially resided in House District 55, which is situated in Little Rock, and was elected as that district’s representative in November 2000. In October 2001, about midway through his term, he moved into a nearby district, House District 53, which is also situated in Little Rock. The only issue that arises from these facts is whether Magnus’s move resulted in his disqualification to hold the position of House Representative of District 55. Abandonment simply does not enter into it. In sum, the only issue at stake in this case is whether Magnus is qualified to serve in his current legislative position. The constitution has placed exclusive jurisdiction of this issue in the legislative branch of our state government. Accordingly, I concur in the judgment reached by the majority, but I must depart from that part of the opinion purporting to decide that Appellee lacks standing to bring a petition for a writ of quo warranto. In the words of Justice McFaddin: “With the question of jurisdiction settled — and that is always a primary question — all other questions in this appeal become mere obiter dicta, and because such matters are dicta, I am concurring in the result and foregoing the dicta.” Albright v. Karston, 206 Ark. 307, 318, 176 S.W.2d 421, 426 (1943) (McFaddin, J., concurring). Glaze and Imber, JJ., join in this concurrence.